        Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 1 of 6. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CHRISTIAN BEARD,                                    CASE NO.:
 c/o William T. Whitaker Co. LPA
 54 E Mill St.                                       JUDGE:
 Akron, Ohio 44308,

        Plaintiff,
                                                     COMPLAINT
 -vs-
                                                     JURY TRIAL DEMANDED
 EZEKIEL RYAN,
 c/o Lakemore Police Department
 1400 Main Street
 Lakemore, Ohio 44250,

 and

 KRISTOFER LONDON,
 c/o Springfield Township Police Department
 2465 Canfield Road
 Akron, Ohio 44312,

         Defendants.




        Plaintiff Christian Beard for his complaint against Defendants Ezekiel Ryan and Kristofer

London alleges as follows:

                                        INTRODUCTION

        1. This is a civil rights action. On February 13, 2018, Defendant Police Officers Ezekiel

Ryan and Kristofer London shot Christian Beard, a 23-year-old man. This shooting was unjustified

and violated Beard’s rights under the U.S. Constitution and Ohio law, and left him with a bullet

that remains lodged in his neck, nerve damage, and permanent damage to his hand.
        Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 2 of 6. PageID #: 2



                                     JURISDICTION AND VENUE

        2. The Jurisdiction of the court is invoked pursuant to the Civil Rights Act, 42 U.S.C §1983

et seq; the Judicial Code, §§1331 and 1343(a); and the Constitution of the United States.

        3. Supplemental jurisdiction over the related state law claims is invoked pursuant to 28

U.S.C. §1367.

        4. Venue is proper in this District under 28 U.S.C. § 1391(b). The parties reside, or, at the

time the events took place, resided in this judicial district, and the events giving rise to Plaintiff’s

claim also occurred in this judicial district.

                                                 PARTIES

        5. At all times relevant to the allegations made in the complaint, Plaintiff Christian Beard

resided in Summit County, Ohio.

        6. Defendant Officer Ezekiel Ryan was, at all times relevant to the allegations made in this

complaint, a duly appointed police officer employed by the Village of Lakemore, Summit County,

acting within the scope of his employment and under the color of state law. He is sued in his

individual capacity.

        7. Defendant Officer Kristofer London was, at all times relevant to the allegations made

in this complaint, a duly appointed police officer employed by the Township of Springfield, acting

within the scope of his employment and under the color of state law. He is sued in his individual

capacity.




                                                    2
        Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 3 of 6. PageID #: 3



                                              FACTS

       8. On February 13, 2018, Christian Beard was driving a van with passenger Matthew

Burghardt in Lakemore, Ohio.

       9. Just before 5 a.m., Beard parked the van at 1271 Main Street in Lakemore, Ohio.

       10.     Prior to this, an attempted burglary had been reported at a nearby Tractor Supply

store. Police from the Springfield Township and Village of Lakemore Police Departments were

dispatched to investigate.

       11.     During their investigation, Defendant Police Officer Ezekiel Ryan of the Lakemore

Police Department, along with Defendant Police Officer Kristofer London and Sergeant Eric East

of the Springfield Township Police Department, located and approached Beard’s van.

       12.     When the officers arrived, Beard and Burghardt were still in the van, laid back in

their seats, with eyes closed.

       13.     The officers were positioned to the side and in front of the van. They told Beard

and Burghardt to open the doors. Sgt. East began to use a “slim jim” to attempt to open the driver’s

side door of the van.

       14.     Defendant Ryan stood near the front driver’s side door. Defendant London faced

the passenger’s side of the van. Both had their weapons drawn.

       15.     As Sgt. East inserted the “slim jim” into the driver’s side window, Beard sat up, put

his hands up, and looked to the rear at the area behind the van, and put the van in reverse.

       16.     As the van reversed, Sgt. East told Defendants London and Ryan, “Don’t shoot

him, don’t shoot him.”

       17.     No officers, nor any other person, were in the path of the van as it reversed.




                                                 3
            Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 4 of 6. PageID #: 4



        18.      Despite Sgt. East’s warning, Defendants Ryan and London each fired three shots at

Beard and Burghardt.

        19.      Body-worn camera captured this shooting. (See Video at 00:00 - 02:00, available

at https://youtu.be/sf0GjrACwYM.)

        20.      Christian Beard and Matthew Burghardt were unarmed when Defendants Ryan and

London shot him. He did not pose a threat of death or serious physical harm to Officers Ryan,

London, or East, or to anyone else at the time shots were fired.

        21.      As a result of this shooting, Christian Beard suffers from serious, debilitating

physical injuries and continuing psychological trauma including but not limited to a bullet that

remains lodged in his neck and cannot be removed, nerve damage, and limitations in the use of his

hand.

        22.      Christian Beard and his family are devastated by these irreparable and lifechanging

injuries.

        23.      This shooting was unjustified, objectively unreasonable, and constituted excessive

force, in violation of Christian Beard’s constitutional rights.

                                            COUNT 1
                       42 U.S.C. § 1983 Claim for Unconstitutional Seizure
                              against Defendants Ryan and London

        24.      All of the foregoing paragraphs are incorporated as though fully set forth here.

        25.      The actions of Defendant Officers Ezekiel Ryan and Kristofer London, as alleged

in the preceding paragraphs, violated Christian Beard’s rights under the Fourth Amendment to the

United States Constitution to be secure in his person against unreasonable seizure, and his right to

due process under the Fourteenth Amendment to the United States Constitution, and caused the

injuries alleged in this complaint.



                                                  4
        Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 5 of 6. PageID #: 5



       26.     Christian Beard was subjected to the use of excessive force in violation of his Fourth

Amendment rights.

       27.     The actions of the Defendant Officers as alleged in this count of the complaint were

the direct and proximate cause of the constitutional violations set forth above and of Christian

Beard’s injuries.

       28.     Defendants are jointly and severally liable for this conduct.

                                            COUNT 2
                    State Law Claim for Willful, Wanton and Reckless Conduct
                              against Defendants Ryan and London

       29.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       30.     Defendant Officers Ezekiel Ryan and Kristofer London failed to exercise due care

and acted in a willful, wanton, and/or reckless manner while engaged in police functions and

activities that culminated in the above-described damages and injuries to Christian Beard.

       31.     Defendants’ reckless, wanton, and/or willful conduct proximately caused the

physical and psychological damages to Christian Beard.

       32.     As a direct and proximate result of the misconduct of the Defendant Officers,

Christian Beard suffered and continues to suffer injuries and damages.

       33.     Defendants are jointly and severally liable for this conduct.

                                           COUNT 3
                            State Law Claim for Assault and Battery
                             against Defendants Ryan and London

       34.     All of the foregoing paragraphs are incorporated as though fully set forth here.

       35.     Defendant Officers Ezekiel Ryan’s and Kristofer London’s conduct created in

Christian Beard the apprehension of an imminent, harmful, and offensive touching and constituted

a harmful and offensive touching, made knowingly and without legal justification.



                                                 5
        Case: 5:19-cv-02788-JRA Doc #: 1 Filed: 11/26/19 6 of 6. PageID #: 6



       36.     Defendants are jointly and severally liable for this conduct.

                                      PRAYER FOR RELIEF

       Plaintiff demands that judgment be entered in his favor on all counts and prays the court to

award the following relief:

       a.      An award of actual and/or compensatory damages against all Defendants in
               an amount to be determined at trial that will fully and fairly compensate
               Christian Beard for the injuries and damages he suffered;

       b.      An award of punitive damages against Defendant Officers Ezekiel Ryan and
               Kristofer London in an amount to be determined at trial that will serve to
               adequately punish and deter the acts and omissions alleged in this
               complaint;

       c.      An award of attorneys’ fees and the costs of this action pursuant to 42
               U.S.C. Section 1988; and

       d.      All such other relief to which Plaintiff is entitled and/or this Court deems
               equitable.

        TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED.


Dated: November 26, 2019



                                              /s/ Andrea L. Whitaker__________
                                              Andrea L. Whitaker # 0074461
                                              54 E Mill St., Suite 301
                                              Akron, Ohio 44308
                                              (330) 762-0287;
                                              (330) 762-2669 Facsimile
                                              whitaker@whitakerlawlpa.com
                                              Counsel for Plaintiff Christian Beard




                                                 6
